70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Anthony B. ALVAREZ, Appellant.
No. 93-3076.
United States Court of Appeals, District of Columbia Circuit.
Sept. 21, 1995.

Before:  EDWARDS, Chief Judge, and GINSBURG and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
We affirm Appellant Anthony B. Alvarez's conviction on two counts of possession with intent to distribute cocaine, in violation of 21 U.S.C. Secs. 841(a)(1) and 841(b)(1)(B)(ii).  We reject Alvarez's argument that the District Court applied the wrong legal standard in excluding evidence to impeach a government witness under Federal Rule of Evidence 609(b).  We do not find that the District Court's statements, when read as a whole, indicate legal error.  Even if the District Court's ruling could be interpreted as erroneous, any error in excluding the evidence was harmless beyond a reasonable doubt given other evidence presented at trial to impeach the same witness.


3
We also reject Alvarez's allegation that the District Court's preliminary instructions to the jury placed upon Alvarez an impermissible burden of proof.  Because Alvarez did not object to the instructions at trial, we review those instructions for plain error and find none here, particularly in light of the District Court's subsequent instructions to the jury.


4
It is therefore ORDERED and ADJUDGED that the Appellant's conviction be affirmed.


5
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.